Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-14, 16-17 allowed. 
          The following is an examiner’s statement of reasons for allowance:
   Applicant’s arguments, see pages 4-8 of the response, filed 06/01/2022, with respect to the rejection(s) of claims 11-14 under 35 U.S.C. § 103 as being unpatentable over Sato et al. (U.S. 2009/0289217) in view of Tamada et al. (U.S.2017/008553)/ the rejection(s) of claims 16, 17-18 under 35 U.S.C. § 103 as being allegedly unpatentable over Sato et al. (U.S. 2009/0289217) in view of Tamada et al. (U.S 2017/008553) and further in view of Mizuno et al. (US 2010/0301014) ( particularly the argument that the combination of references fail to teach or suggest a polishing composition free of an oxidizing agent, as recited in claim 11, because according to paragraphs 0082-0083 of Sato, an oxidizing agent is an important component of the polishing composition and cannot be omitted; a skilled artisan would not arrive at the polishing composition recited in claim 16 based on the combination of Sato, Tamada and Mizuno since Mizuno does not provide any guidance that would allow a skilled artisan to arrive at a subgenus of nitrogen- containing compounds such as the additives recited in the pending claims (i.e., tetramethylurea, 1,3-dimethyl-2-imidazolidinone, 1,3-dimethyl-3,4,5,6-tetrahydro- 2(1H)-pyrimidinone, 1,1,3,3- tetraethylurea or 1,1-diethylurea) have been fully considered and

are persuasive. The rejection(s) of claims 11-14, 16, as set forth in the office action dated 03/02/2022, has been withdrawn.
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713